Title: From Thomas Jefferson to James Adam, 29 August 1780
From: Jefferson, Thomas
To: Adam, James



Sir
Richmond August 29. 1780.

Your Letter of the 18th instant came to hand yesterday. You seem in that to decline meddling with the grain in the counties of Westmoreland, Northumberland because the quantity is small and the commissions too trifling to be worth your attention; while you undertake the care of the grain in those counties, where the quantity is considerable. You will please to recollect that the charge we offered you, was an entire charge, and it was no part of our proposition that you shoud accept such parts of it as were beneficial and decline what was not so. You were to undertake or reject the whole. Your having begun the exercise of your office in a part, is therefore  deemed as undertaking the whole: and we shall expect from you an account of the specific articles in all the counties put under your care. At the same time it is perfectly consistant with your instructions to transact any part of the business, whether distant or near by any other person whom you may think proper to employ at your own charge or without charge. Any grain which shall have been delivered to any continental quarter master or commissary will be considered as properly disposed of. The nett proceeds of your corn are to be invested in the same article at your post and delivered as mentioned in your instructions. If you will recur to the advice of council of may 29. you will find that all the enumerated articles except tobacco are to be collected at your post and there delivered to a continental quarter master or commissary; and as the wheat of which the flour is made is an enumerated article it is of course comprehended in the general order.
I am Sir, Your mo. obedient servant,

Th: Jefferson

